February 20.
Marshall, Ch.' J.
delivered the opinion of the court as follows:
In this case two points are made by the plaintiff in error. •
1. That the judgment rendered by the court of common pleas, which is supposed to bar the plaintiff’s title, is clearly erroneous.'
2. That it is an- absolute nullity, and is to be entirely disregarded in this suit.
However clear the opinion of the court may be, on? the first point, in favour of the plaintiff, it will avail her nothing unless she succeeds upon the se-, cond. Without repeating, therefore, those arguments which have been so well urged at the bar, to show that the inqüisition in this case did-not warrant the judgment which was rendered on it, the eourt will proceed to inquire' whether that judgment, while unreversed, does not bar the plaintiff’s title.
The law respecting the proceedings of inferior courts, according to the sense of that term as employed in the English books, has been correctly laid down. The only question is, was the court, in *185which this judgment was rendered, “ an inferior court,” in that sense of the term ?
All courts from which an appeal lies are inferior eourts in relation to the appellate court before which their judgment may be carried; but they arenottherefore inferior courts in the technical sense of those words. They apply to courts of a special and limited jurisdiction, which are erected on such principles that their judgments, taken alone, are entirely disregarded, and the proceedings must show their jurisdiction. The courts of the United States are all of limited jurisdiction, and their proceedings are erroneous, if the jurisdiction be not shown upon them. Judgments rendered in such cases may certainly be reversed, but this court is not prepared to say that they' are absolute nullities, which may be totally disregarded.
In considering this question, therefore, the constitution and powers of the court, in which this judgment was rendered, must be inspected.
It is understood to be a court ot,record possessing, in civil cases, a general jurisdiction to any amount, with the. exception of suits for real pro-, perty.
i in treason, its jurisdiction is over all who can commit the offence.
The act of the 4th of Octob.er, 1776, defines the crime, and that of the 20th of September, 1777, prescribes the punishment. The act of the 18th of April, 1778, describes the mode of trial, and the tribunal by which final judgment shall be rendered. That tribunal is the inferior court of common pleas in each county. Every.case of treason, which could arise under the former statutes, is to be finally decided in' this court. With respect to treason, then, it is a court of general jurisdiction, so far as respects thu property of the accused.
*186The act of the 11th December, 1778, extends the crime of. treason to acts not previously comprehended within the law, but makes -no alteration in the tribunal before which this offence is to be tried, and by which -final judgment is to be rendered. ,
This act cannot, it is conceived, be fairly construed to convert the court of common pleas into a court, of limited jurisdiction, in cases of treason. It remains' the only court capable of trying the of-fences described by the laws which have been mentioned, and it has jurisdiction over all offences committed under them.
In the particular case of Grace Kempe, the inquest is found in the form prescribed by law, and by person's authorized to find it. The court was constituted according to law; and, if an offence, punishable by the law, had been in fact committed, the accuse1 was amenable to its jurisdiction, so far as respected her property in the state’ of New-Jersey. The question whether this offence was or. was not committed, that is, whether the inquest which is sub-, stituted for a verdict on an indictment, did or did not show that the offence had been committed, was a question which the court was competent to decide. The. judgment it, gave was erroneous, but it is a judgment,;and, until reversed, cannot he .disregarded.
This case differs from the case .from third Institute in this. In that case the court was composed of special commissioners authorized to proceed, not in all cases of treason, but in those cases only in which an indictment had been taken before fifteen commissioners. Their error npas not in rendering judgment against a person who was not proved by the indictment to have committed the crime, but who, if guilty; they had no power to try. The proceedings there were clearly cor am non judice. -
It is unnecessary to notice the eleventh section of *187the act, since, without resorting to it, this court is of opinion that there is no error in the judgment of the circuit court. It is affirmed, with costs.